Citation Nr: 1021999	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for pulmonary 
sarcoidosis, currently evaluated as 30 percent disabling 
prior to May 21, 2009, and as 60 percent disabling after May 
21, 2009.  

2. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1988.  The Veteran has also reported unverified 
active service during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2000 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida. 

The issues of entitlement to service connection for a muscle 
disease (also claimed as myositis) as secondary to service-
connected sarcoidosis has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See VA outpatient treatment note of October 16, 2009, 
signed by J.I., MD, Rheumatology, Attending.  Therefore, the 
Board does not have jurisdiction over them and they are 
referred to the AOJ for appropriate action.  

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1. Prior to May 21, 2009, the Veteran's respiratory 
disability is manifested by persistent symptoms treated with 
bronchodilators, inhaled steroids, and intermittent low dose 
corticosteroids. 

2. From May 21, 2009, the Veteran's respiratory disability 
requires systemic high dose corticosteroids for control.  

3. The Veteran's sole service connected disability, 
sarcoidosis, is assigned a 30 percent disability rating, 
effective prior to May 21, 2009, and a 60 percent evaluation 
thereafter.  

4. The Veteran has a high school education and some college-
level training and past work experience as a nurse, with work 
ceasing in January 2000. 

5. The service-connected sarcoidosis renders him unable to 
secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. Prior to May 21, 2009, the criteria for a disability 
evaluation in excess of 30 percent for sarcoidosis are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6600, 6846 (2009).

2. From May 21, 2009, the criteria for a disability 
evaluation in excess of 60 percent for sarcoidosis are not 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, 
Diagnostic Codes 6600, 6846 (2009).

3. Resolving all doubt in favor of the Veteran, the criteria 
for the assignment of a schedular TDIU for the period from 
May 2009, forward, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  3.340, 3.341, 
4.16(a) (2009).  

4. The criteria have been met for referral to the Director, 
Compensation and Pension Service of the issue of whether a 
TDIU is warranted on an extraschedular basis.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§  3.340, 3.341, 4.16(b) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 1999, September 2004, May 2006, September 2006, and 
January 2008, provided the Veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  The letters of May 2006, September 2008, and January 
2010, also provided the Veteran with information concerning 
the evaluation and effective date that could be assigned 
should his claims be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained . His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
afforded multiple VA examinations.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the Veteran's 
claims.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

I. Procedural History 

The Veteran contends that his service-connected sarcoidosis 
is more severe than that which is represented by the 
currently assigned disability ratings.  He filed his claim 
for an increased evaluation on May 1, 1997.  In June 2000, 
the RO assigned a 30 percent disability rating effective June 
17, 1999, and eventually corrected to July 27, 1997.  The 
Veteran filed a timely notice of disagreement in August 2000, 
followed by a substantive appeal in October 2001.  

In a May 2002 decision, the Board denied the Veteran's claims 
that were on appeal.  The Veteran appealed the Board's 
decision to the U. S. Court of Appeals for Veterans Claims 
(hereinafter "the Court").  On February 10, 2003, the 
Court, acting on a joint motion to remand the appeal vacated 
that part of the May 6, 2002, Board decision that had denied 
the Veteran's claims.  

In January 2010, the RO increased the Veteran's evaluation 
for sarcoidosis to 60 percent disabling, effective May 21, 
2009.  However, as the grant during the pendency of this 
appeal does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board. AB 
v. Brown, 6 Vet. App. 35 (1993).

II. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran. 38 C.F.R. § 4.3.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service- connected disability 
exhibits symptoms that would warrant different ratings. Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

Sarcoidosis is rated under Diagnostic Code 6846.  A 100 
percent evaluation requires cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment.  A 60 percent evaluation is for pulmonary 
involvement requiring systemic high dose (therapeutic) 
corticosteroids for control.  A 30 percent evaluation 
requires pulmonary involvement with persistent symptoms 
requiring chronic low dose (maintenance) or intermittent 
corticosteroids.  A noncompensable rating is assigned for 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  In addition, the active 
disease or residuals can be rated as chronic bronchitis under 
Diagnostic Code 6600 and any extra-pulmonary involvement 
under the specific body system involved. 38 C.F.R. § 4.97, 
Diagnostic Code 6846 (2009).

Under Diagnostic Code 6600, a 10 percent evaluation requires 
an FEV-1 of 71- to 80-percent predicted; or FEV-1/FVC of 71 
to 80 percent; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) 66- to 80- 
percent predicted.  A 30 percent evaluation is assigned for 
an FEV-1 of 56- to 70-percent predicted; or FEV- 1/FVC of 56 
to 70 percent; or DLCO (SB) 56- to 65- percent predicted.  A 
60 percent evaluation is assigned for an FEV-1 of 40- to 55-
percent predicted; or FEV- 1/FVC of 40 to 55 percent; or DLCO 
(SB) 40- to 55- percent predicted.  

III. Factual Background

VA medical records indicate that, since approximately 1986, 
the Veteran has been treated with albuterol (trade name 
Proventil) for respiratory disorders.

On July 28, 1997, the Veteran was treated as a VA outpatient 
for complaints of a skin rash.  Because the Veteran suspected 
that the rash was due to the albuterol, beclomethasone (trade 
name Vanceril) was added as an inhaler.

At a November 1997 VA miscellaneous respiratory diseases 
examination, the Veteran reported getting asthma whenever he 
exerted himself.  He had no night sweats, weight loss, 
somnolence, or hemoptysis.  He used two inhalers every four 
hours, and he had very few problems with his asthma.  He had 
no pulmonary hypertension, congestive heart failure, embolism 
or respiratory failure.  There was no evidence of chronic 
pulmonary thrombosis.  He did report episodes two to three 
times per week when he was under stress.  He had been treated 
in the emergency room twice in the past two months.  He was 
treated and discharged on both occasions.  He explained that 
when he used his inhalers four to five times per day, he 
rarely had episodes or trouble.  The examiner did not perform 
pulmonary function tests because they had been done within 
the past ninety days at a VA facility.  The examiner 
diagnosed asthma.

At a January 1999 VA respiratory examination, the Veteran 
reported that he had been a naval corpsman from 1985 to 1988.  
He reported that he was unemployed but in the labor pool.  
The Veteran's lungs were clear to percussion and 
auscultation. The examiner noted that the Veteran used a 
Combivent inhaler (a combination of Albuterol and ipratropium 
bromide (trade name Atrovent)).  A pulmonary function study 
showed mild airflow limitation that was not improved with a 
combination of inhaler and bronchodilators.  His lung volumes 
were normal.  There was normal transfer factor of carbon 
monoxide tension, and there was a normal acid base balance.  
A September 1998 chest x-ray showed the lung fields were 
clear and normal.  Lung tissue was moderately hyperaerated 
suggesting mild emphysema.  The examiner recommended a 
cardiology consultation.

At a March 1999 VA heart examination, the Veteran stated that 
he had bronchial asthma and that he often had wheezing 
attacks.  He stated that he used bronchodilators four times 
per day.  He stated that his hobby was playing golf but that 
he was unable to play more than nine holes of golf at a time 
because he would otherwise experience shortness of breath, 
wheezing, and palpitations, where were usually relieved by 
using bronchodilators.  The examiner noted that there were no 
substantial physical limitations on the usual daily activity 
as long as the Veteran used his bronchodilator inhaler every 
four hours.  The Veteran played nine holes of golf weekly and 
walked one to two miles per day on usual pace.  The examiner 
stated that there were manifestations of the syndromes of 
bronchial asthma for which the Veteran was using 
bronchodilator inhaler.  The examiner also diagnosed mitral 
valve prolapse with mild mitral regurgitation, mitral valve 
prolapse syndrome.

At a June 17, 1999 VA respiratory examination, the examiner 
noted that the Veteran's complete chart since 1988 had been 
reviewed.  The examiner noted that in 1988 there had been a 
histological diagnosis of noncaseating granuloma, consistent 
with sarcoidosis.  The Veteran's symptoms included dyspnea on 
severe exertion.  The only treatment the Veteran had received 
was inhaled Albuterol and Vanceril. The examiner noted that, 
more recently, the Veteran had been taking Combivent, which 
was a combination of Albuterol and Atrovent, which controlled 
his symptoms well.  He felt that, without the medication, he 
had shortness of breath. The examiner diagnosed pulmonary 
sarcoidosis, which appeared to have resolved 
radiographically, and mild airflow obstruction.  Regarding 
the mild airflow obstruction, the examiner noted that the 
condition did not appear to reverse with bronchodilators but 
that the Veteran had reported improvement with 
bronchodilators by the inhaled route.  The examiner opined 
that the obstruction could be based on the Veteran's mild 
smoking history but added that sarcoidosis could cause an 
obstructive pattern and the Veteran's airflow obstruction may 
be caused by that.  The examiner reiterated that the airflow 
obstruction was mild overall.

A June 17, 1999 VA outpatient treatment medical record 
indicates that the Veteran was treated with albuterol 
Vanceril inhalation aerosol and Combivent inhalation aerosol.

April 2000 pulmonary function tests revealed mild air flow 
limitation, not improved with combination inhaled 
bronchodilators.  There was moderate overinflation. Arterial 
blood gases at rest on room air revealed normal oxygen 
tension.  The ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) was 73 percent pre- 
medication and 75 percent post-medication.  The Veteran's 
FEV-1 was 82 percent of the predicted value pre-medication 
and 84 percent of predicted value after medication.  The 
Veteran's diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) was 80 percent of the 
predicted value.

At a December 2000 VA respiratory examination, the examiner 
noted that the Veteran was seen approximately twice per year 
at a VA medical center.  The examiner noted the Veteran's 
history of sarcoidosis.  The Veteran currently had minimal 
respiratory distress.  He did have and intermittent cough 
with minimal expiration, but no hemoptysis.  He had 
intermittent wheezing at times but no chest pain or 
precordial pressure.  There was no paroxysmal nocturnal 
dyspnea, but the Veteran did use two or three pillows in 
order to sleep comfortably.  The Veteran used a Vanceril 
inhaler every two to three hours as necessary.  He also used 
a Combivent inhaler every four hours.  The Veteran was 
unemployed for two years. He had worked as a nurse.  He did 
very little exercising.  The Veteran's respiratory rate was 
normal.  Breath sounds were somewhat diminished, but there 
were no gross rales, rhonchi, wheezes, or evidences of 
effusion.  The examiner diagnosed sarcoidosis by history and 
mitral valve prolapse.

A December 2000 chest x-ray showed changes consistent with 
mild sarcoidosis. Left ventricular prominence was noted.

A January 17, 2001 statement by a VA physician indicates that 
she had treated the Veteran for five years for pulmonary 
sarcoidosis.  She stated that the condition was very severe 
and controlled by "steroid (AREOBID) [sic] & (COMBIVENT) 
breathing inhaler every two hours."  The physician added 
that, "Everyday activities were conditioned that the 
Veteran's pace's [sic] himself, so that he will not have a 
breathing attack."  The statement concluded, "This 
Physician's statement indicates that it would be medically 
inadvisable for [the Veteran] to attempt working, he is 
unemployable due to his Pulmonary Sarcoidosis condition.  
These are all the points that needs [sic] to be covered."

A January 2001 VA outpatient treatment note shows that the 
Veteran was diagnosed with a mild upper respiratory tract 
infection.  Upon objective examination, there was faint 
wheezing on forced expiration.  The assessment was asthma.  

A February 2001 computer tomography scan on the Veteran's 
chest was essentially normal with no signs of lung 
infiltrates and no signs of nodular lesion.  There were no 
signs of significant fibrotic changes.  Mediastinal 
structures were within normal limits with prominence of 
pulmonary arteries.

A June 2001 VA treatment noted shows that the Veteran denied 
having any new respiratory symptoms and stated that his 
respiratory status was in stable on his current regimen.  He 
reported that he was exercising regularly, and that his 
appetite was good.  Objectively, his lungs were clear, and 
there were no other abnormalities noted.  The assessment was 
asthma.  

An August 2002 VA treatment record shows that the Veteran had 
been non-compliant with most of his prescribed medications; 
albuterol and flunisolide were among those prescriptions 
shown as active.  He reported that his general health was 
good.  He denied having a recent weight loss/gain; shortness 
of breath; wheezing; asthma; COPD; chronic bronchitis; and 
pneumonia.  Upon physical examination, lung auscultation was 
normal.  The assessment was sarcoidosis.  

A January 2003 VA pulmonary function test revealed that 
Veteran's diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) was 90.6 percent of 
the predicted value.  Findings included minimal obstructive 
lung defect, moderate restrictive lung defect, and normal 
diffusion lung capacity.  

A February 2003 chest x-ray revealed no focal opacities, but 
did show faint density in the left lung apex.  A follow CT of 
the thorax revealed no significant abnormalities.  

An April 2003 VA pulmonary consultation note shows that the 
Veteran was using bronchodilators and steroid inhalers (i.e., 
Combivent, Albuterol, and Aerobid) for control of his 
sarcoidosis.  He reported having a productive cough in the 
mornings, but stated that he was still able to exercise by 
riding his bike on the beach everyday.  Objectively, the 
lungs were clear; it was noted that PFTs conducted in January 
2003 indicated minimal obstructive lunge defect, and mild 
restrictive lung defect.  Diffusion capacity was within 
normal limits.  The assessment was asthma (which was noted as 
having been diagnosed at the same time as his sarcoidosis).  
The Veteran's prescription for Combivent was discontinued, 
although he was instructed to continue using Atrovent, 
Serevent, Aerobid, and Albuterol.  

A May 2003 pulmonary function test revealed minimal 
obstructive lung defect, moderate restrictive lung defect, 
and a mild decrease in diffusing capacity.  The Veteran's 
FEV-1 was 69.9 percent of the predicted value pre-medication 
and 73.7 percent of predicted value after medication.  The 
Veteran's diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB) was 73.5 percent of 
the predicted value.

An August 2003 VA outpatient treatment record shows that the 
Atrovent was effective in treating the Veteran's respiratory 
symptoms, but that he stopped taking other medications due to 
side-effects.  He denied having any asthmatic attacks at that 
time.  Objectively, a CT of the thorax revealed no 
significant abnormalities.  

A February 2004 VA examination notes that the Veteran had 
consistently been on inhaled steroids for control of his 
sarcoidosis.  He reported symptoms of (productive) coughing, 
congestion, some bronchospasm, and intermittent streaking 
with small amounts of blood in sputum.  The Veteran reported 
that he had a nursing degree but that he was not currently 
working due to being re-certified.  He also reported that he 
rode his bike approximately 1 to 2 miles per day, and that he 
was not limited by his lungs with respect to exercise.  
Current medications included Atrovent, Serevent, Aerobid, and 
an albuterol inhaler (for acute attacks).  

Contemporaneous PFTs revealed that the Veteran's ratio of 
forced expiratory volume in one second to forced vital 
capacity (FEV-1/FVC) was 74 percent pre- medication and 78 
percent post-medication.  The Veteran's FEV-1 was 70 percent 
of the predicted value pre-medication and 74 percent of 
predicted value after medication.  In comparing the PFTs 
conducted by VA in April 2000, the examiner stated that there 
had been very little diminution in flow rates since that time 
and that, if any thing, his diffusion lung capacity had 
increased slightly from 2000.  The examiner concluded by 
stating that the PFTs revealed mild obstructive pulmonary 
defect, with a fairly good response to dilators.  

The diagnosis provided was pulmonary sarcoidosis (stage 1), 
which had remained stable over a period of 20 years with no 
oral steroids needed after the initial diagnosis was made in 
the 1980's.  In his opinion, overall, the PFTs had changed 
very little, if any, over the course of 4 years.  He 
concluded by stating that the sarcoidosis was stable, with no 
evidence of active deterioration.  The examiner additionally 
noted that the Veteran certainly had no limitations on his 
exercise, and that he was in no way limited in his 
employability as a result of his lung condition.  

An August 2004 VA pulmonary consultation shows that the 
Veteran had some congestion and a productive cough.  He 
denied any other respiratory symptoms.  It was noted that he 
was not using his inhalers as prescribed.  

An August 2005 VA pulmonary note shows that the Veteran 
reported being more congested in the hot/humid weather, and 
that he had to increase his Albuterol and Atrovent use.  
Singular was recommended at that time.  Upon examination, 
there were decreased breath sounds, expiratory wheezes, but 
no rales or ronchi.  The assessment was asthma.  

A September 2005 VA treatment note shows that the Veteran had 
increased his exercise and that he was riding his bike on a 
daily basis.  He also reported that he was also losing 
weight.  He had no respiratory complaints at that time.  

An October 2005 VA treatment note shows that the Veteran's 
breathing was "okay" but that it gets worse during the 
fall/winter.  He denied having any asthma attacks, and 
reported that he was using his inhalers less frequently; the 
Singular, however was effective.  Upon objective examination, 
there were respiratory wheezes, but no rales or ronchi.  The 
assessment was asthma and sarcoidosis.  

December 2005 pulmonary function tests revealed mild 
obstructive lung defect, and insignificant response to 
bronchodilator (FEV-1 changed by 2 percent and FEF changed by 
12 percent).  The Veteran's ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) was 72 
percent pre- medication and 77 percent post-medication.  The 
Veteran's FEV-1 was 72.9 percent of the predicted value pre-
medication and 74.3 percent of predicted value after 
medication.  Pulse oximeter showed oxygen concentration of 98 
percent.  The Veteran displayed good effort.  

A January 2006 VA outpatient treatment record shows that the 
Veteran was exercising and that his sarcoidosis was under 
control with his current inhalers.  

An October 2007 VA PFT report reflects that the Veteran's 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) was 95 percent pre- medication and 
104 percent post-medication.  The Veteran's FEV-1 was 98 
percent of the predicted value pre-medication and 103 percent 
of predicted value after medication.  I

A November 2007 PFT report from Mount Sinai Medical Center 
reflects that the Veteran's ratio of forced expiratory volume 
in one second to forced vital capacity (FEV-1/FVC) was 83 
percent pre- medication and 87 percent post-medication.  The 
Veteran's FEV-1 was 78 percent of the predicted value pre-
medication and 84 percent of predicted value after 
medication.  The DLCO level provided by the report was not 
found to be sufficient for rating purposes.  

Notably, the November PFT report was accompanied by a 
prescription for a low dose (10 milligrams) corticosteroid 
(prednisone) from the Veteran's private pulmonologist, Dr. 
Inannuzzi.  

A February 2008 statement from the Veteran's wife reflects 
that his symptoms were worsening and that the sarcoidosis had 
"spread" to the heart, eyes, kidneys, arms, and legs.  

A September 2008 VA PFT report reflects that the Veteran's 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) was 95 percent pre- medication and 
99 percent post-medication.  The Veteran's FEV-1 was 103 
percent of the predicted value pre-medication and 117 percent 
of predicted value after medication.  The Veteran was 
cooperative and gave good effort testing.  

An April 2009 VA Northport outpatient record shows that the 
Veteran's symptoms were "persistent but stable," and that 
prednisone (60 milligrams) for a period of one month was 
recommended.  

A May 2009 VA examination report shows that the Veteran had 
gained 20 pounds in the last month due to being on 
prednisone.  He denied fever, night sweats, and hemoptysis, 
but stated that his breathing is worse.  He reported that he 
could only walk 1 to 2 blocks due to shortness of breath.  
Objectively, his lungs were clear, and there were no signs of 
wheezing, rales, respiratory failure, or chronic pulmonary 
thromboemobolism.  PFTs conducted in June 2009 reflected that 
the Veteran's ratio of forced expiratory volume in one second 
to forced vital capacity (FEV-1/FVC) was 93 percent pre- 
medication and 102 percent post-medication.  The Veteran's 
FEV-1 was 101 percent of the predicted value pre-medication 
and 115 percent of predicted value after medication.  The 
Veteran's diffusion capacity of the lung for carbon monoxide 
by the single breath method (DLCO (SB)) was 103 percent of 
the predicted value.  The May 2009 VA examiner confirmed that 
the Veteran was currently on a systemic high dose (60 
milligrams) steroid (i.e., prednisone) for control of his 
sarcoidosis.  

IV. Analysis 

a. Prior to May 21, 2009

Again, the Veteran's respiratory disability is currently 
rated as 30 percent disabling for the period prior to May 21, 
2009.  

The pulmonary function test results outlined above 
demonstrate post-bronchodilator FEV-1 values ranging from 
69.9 percent (lowest) to 117 percent (highest); FEV-1/FVC 
values ranging from 80 percent (lowest) to 104 (highest); and 
DLCO values ranging from 73.5 percent (lowest) to 90.6 
percent (highest).  Based on these post-bronchodilator PFT 
values, alone, the Veteran is not entitled to a rating in 
excess of 30 percent rating under Diagnostic Code 6600, prior 
to May 21, 2009.  In this regard, Diagnostic Code 6600 
requires an FEV-1 of 40- to 55-percent predicted; or FEV- 
1/FVC of 40 to 55 percent; or DLCO (SB) 40- to 55- percent 
predicted, for the assignment of the next higher 60 percent 
evaluation.  The Veteran's post-bronchodilator PFT values 
here are simply not commensurate with the 60 percent criteria 
set forth above.  

Additionally, prior to May 21, 2009, the evidence shows that 
the Veteran's respiratory disability is manifested by 
persistent symptoms treated with chronic low dose 
corticosteroids.  Under Diagnostic Code 6846, this warrants a 
30 percent disability rating.  Prior to May 21, 2009, there 
is no evidence that the Veteran takes systemic high dose 
corticosteroids as required for a 60 percent disability 
rating; nor is there evidence of cor pulmonale, cardiac 
involvement with congestive heart failure, or progressive 
pulmonary disease with fever, night sweats and weight loss 
despite treatment, so as to warrant a 100 percent disability 
rating.  In so finding, the Board recognizes that the Veteran 
was intermittently prescribed prednisone in 2007; however, 
the dosage amounts (i.e., 10 milligrams) do not satisfy the 
60 percent criteria under Diagnostic Code 6846, which 
requires systemic high dose corticosteroid use.  

Indeed, based on the treatment records outlined above, the 
evidence shows that, overall, the Veteran's sarcoidosis was 
well controlled with the use of inhaled steroids and 
bronchodiolators (e.g., Albuterol); that he consistently 
denied weight loss, night sweats/and or fever; and that, 
despite occasional complaints of shortness of breath, he was 
actively engaged in routine physical activity (e.g., riding 
his bike on a daily basis).  The Board acknowledges the 
January 2001 physician's statement which indicates that the 
Veteran's sarcoidosis was severe and that he was unemployable 
due to his condition.  However, other contemporaneous 
evidence of record, including the February 2004 VA 
examination, shows that the Veteran's sarcoidosis was 
"stable with no evidence of active deterioration," and that 
there were no limitations on his exercise or employability.  
Likewise, in a January 2003 VA treatment note, the Veteran, 
himself, reported that he was working as a nurse in a local 
hospital.  The record is otherwise replete with references to 
the Veteran's rather active daily exercise schedule (i.e., 
daily bike rides and walks), and resulting weight loss, which 
indicates that his pulmonary condition was not unstable or 
severe enough to impact his daily exercise routine.  

In light of the aforementioned PFT results, and further 
considering that the Veteran's sarcoidosis treatment was 
limited to bronchodilators, inhaled steroids, and occasional 
low dose corticosteroids, prior to May 21, 2009, a higher 
rating is not warranted under either Diagnostic Code 6600 or 
Diagnostic Code 6846.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a rating in excess of 30 percent, prior to 
May 21, 2009. 

b. From May 21, 2009

Again, beginning May 21, 2009, the Veteran was assigned a 60 
percent disability rating under Diagnostic Code 6846.  See 
Rating Decision, January 2010.  Indeed, upon VA examination 
on May 21, 2009, the examiner confirmed that the Veteran's 
sarcoidosis required prednisone (60 milligrams), a high dose 
corticosteroid, for control.  Although the Veteran is 
entitled to 60 percent rating for such symptomatology, there 
is no evidence in the record which supports a rating in 
excess of that amount, from May 21, 2009.  

Indeed, PFTs conducted in June 2009 reflect that the 
Veteran's FEV-1/FVC was 93 percent pre- medication and 102 
percent post-medication; FEV-1 was 101 percent of the 
predicted value pre-medication and 115 percent of predicted 
value after medication; and DLCO (SB) was 103 percent of the 
predicted value.  Based on these values, a higher rating (100 
percent) cannot be assigned under Diagnostic Code 6600.  

Likewise, the Veteran is not entitled to a higher 100 percent 
rating under Diagnostic Code 6846.  The record is silent as 
to diagnoses or complaints of cor pulomonale, or; cardiac 
involvement with congestive heart failure, or progressive 
pulmonary disease with fever, night swears, and weight loss 
despite treatment.  In this regard, the Veteran expressly 
denied having fever, chills, and/or night sweats upon VA in 
May 2009.  The same VA examination revealed that his lungs 
were clear with no evidence of wheezing, rales, respiratory 
failure, or chronic pulmonary thormboembolism.  More 
recently, in an October 2009 VA treatment note, the Veteran 
denied having any significant shortness of breath.  Overall, 
the foregoing symptoms are simply not commensurate with the 
next-higher 100 percent rating criteria set forth under 
Diagnostic Code 6846.  There are no other diagnostic codes 
for application here.  

For all the foregoing reasons, the claim for a rating in 
excess of 60 percent, from May 21, 2009, must be denied.  
Likewise, the claim for a rating in excess of 30 percent, 
prior to May 21, 2009, must be denied.  In making these 
determinations the Board has carefully considered the 
Veteran's lay assertions and those of his wife.  The Veteran 
and his wife, as laypersons, are competent to report on his 
symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a Veteran is competent to report on that of which he 
or she has personal knowledge).  However, they are not 
competent to offer opinions on medical diagnoses or 
causation. See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal. 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

V. Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU) 

a. Applicable Laws and Regulations 

In this appeal, the Veteran argues that he is entitled to a 
TDIU, citing to the severity of his service-connected 
sarcoidosis disability, its functional limitations, and to 
medical opinion evidence substantiating such assertion.  The 
Board concurs. 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  For purposes of one 60 percent 
disability or one 40 percent disability in combination, 
disabilities of a common etiology or from a single accident 
are considered to be one disability.  Id.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Factors 
such as employment history, as well as educational and 
vocational attainments, are for consideration.  Id. For VA 
purposes, the term, unemployability, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The 
word "substantially" suggests an intent to impart flexibility 
into a determination of the Veteran's overall employability, 
as opposed to requiring the appellant to prove that he is 100 
percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 
1385 (Fed. Cir. 2001).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted to the Director, Compensation and Pension Service, 
for extraschedular consideration.  

b. Analysis 

In the matter at hand, service connection is in effect for 
sarcoidosis, which is currently rated as 60 disabling from 
May 21, 2009. 

Hence, as of May 2009, the issue of whether a TDIU has been 
met falls under subsection (a) of § 4.16.  Prior to that 
time, the issue falls under subsection (b) of that 
regulation.  

The question thus presented by this appeal is whether the 
Veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disability.   

Information of record is to the effect that the Veteran has 2 
years of college education, additional medical training 
through VA, and experience as a corpsman and a nurse.  His VA 
Form 21-8940 indicates that he last worked in January 1990.  

In this case, while the RO has determined in the first 
instance that the Veteran is not rendered unemployable on the 
basis of his service-connected disability, there is 
substantial evidentiary support for the grant of the 
requested benefit.  

The evidence favoring TDIU entitlement is provided by a VA 
physician who undertook a respiratory disease examination in 
May 2009, finding that the Veteran's sarcoidosis resulted in 
several functional impairments and employment-related 
limitations.  The examiner stated that his sarcoidosis 
interferes with his occupation in that he is short of breath, 
he is unable to walk a flight of stairs, and he is limited to 
walking 1 to 2 blocks before having to stop to catch his 
breath.  This is consistent with a Department of Social 
Services medical statement dated in August 2008, which 
suggests that the Veteran could perform sedentary work, but 
was essentially unemployable.  

Therefore, the Board finds that since May 2009 the Veteran 
has met the schedular requirements for a TDIU and this 
benefit must be granted.  Prior to May 2009, the Veteran's 
disability picture meets the requirements for referral to the 
Director, Compensation and Pension Service for extraschedular 
consideration.  That referral has not yet been made.  In the 
REMAND section of the instant document, the Board remands the 
matter of entitlement to a TDIU prior to May 2009 to the 
RO/AMC for referral to the Director, Compensation and Pension 
Service for extraschedular consideration.  




ORDER

Entitlement to a rating in excess of 30 percent, prior to May 
21, 2009, for sarcoidosis is denied. 

Entitlement to a rating in excess of 60 percent, from May 21, 
2009, for sarcoidosis is denied.  

A total disability rating based on individual unemployability 
is allowed, subject to the law and regulations governing the 
award of monetary benefits.  


REMAND

Referral for extraschedular consideration

Having determined that the Veteran has been unable to secure 
and follow a substantially gainful occupation by reason of 
service connected sarcoidosis prior to May 21, 2009, on 
remand the RO/AMC must submit to the Director, Compensation 
and Pension Service , for extraschedular consideration the 
Veteran's case with regard to a TDIU claim prior to May 21, 
2009.  The RO/AMC must include a full statement as to the 
Veteran's service-connected disability (or disabilities), 
employment history, educational and vocational attainment and 
all other factors having a bearing on this issue.  


Accordingly, the case is REMANDED for the following action:

1.	Submit to the Director, Compensation 
and Pension Service the matter of 
whether a TDIU is warranted on an 
extraschedular basis for the period 
prior to May 21, 2009.  This 
submission must include a full 
statement as to the Veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment, and all other 
factors having a bearing on whether a 
TDIU should be awarded on an 
extraschedular basis for the period 
prior to May 21, 2009. 

2.	Undertake any further action that may 
be necessary to comply with notice 
requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).

3.	Then, readjudicate the Veteran's 
claim for a TDIU on an extraschedular 
basis for the period prior to May 21, 
2009.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


